Citation Nr: 0534178	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

5.  Entitlement to an increased evaluation for right knee 
disability, including chondromalacia, currently evaluated 
with a 10 percent rating for limitation of flexion, and a 
separate 10 percent rating for limitation of extension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to August 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Denver, Colorado 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A left wrist sprain and left finger injuries during 
service were acute and transitory, without residual 
pathology.

3.  Left carpal tunnel syndrome was diagnosed several years 
after service, and is not linked to injury or disease in 
service.

4.  The veteran did not have a chronic disorder of the 
cervical, thoracic, or lumbar segments of the spine at 
separation from service.

5.  Degenerative joint disease of the cervical, thoracic, and 
lumbar segments of the spine manifested several years after 
service, and is not linked to any injury or disease in 
service.

6.  From March 29, 2001, to May 19, 2002, right knee 
chondromalacia was manifested by stiffness, pain, and 
tenderness, without significant limitation of flexion or 
extension of the knee.

7.  From May 20, 2002, to October 29, 2003, right knee 
chondromalacia was manifested by pain on motion and 
limitation of flexion to no less than 90 degrees.

8.  From February 1, 2004, to September 6, 2004, right knee 
chondromalacia was manifested by pain with use of the knee, 
without limitation of flexion to less than 45 degrees.

9.  From September 7, 2004, forward, right knee 
chondromalacia has been manifested by pain on motion, 
incoordination, and fatigability, with limitation of flexion 
to no less than 108 degrees, and limitation of extension to 
no more than 6 degrees short of full extension.


CONCLUSIONS OF LAW

1.  Left carpal tunnel syndrome was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005)



2.  Degenerative joint disease of the cervical, thoracic, and 
lumbar segments of the spine was not incurred or aggravated 
in service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).

3.  From March 29, 2001, to May 19, 2002, the veteran's right 
knee chondromalacia did not meet the criteria for a 
disability rating in excess of 0 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 
5260, 5261 (2005).

4.  From May 20, 2002, to October 29, 2003, the veteran's 
right knee chondromalacia did not meet the criteria for a 
disability rating in excess of 10 percent.  Id.

5.  From February 1, 2004, to September 6, 2004, the 
veteran's right knee chondromalacia did not meet the criteria 
for a disability rating in excess of 10 percent.  Id.

6.  From September 7, 2004, forward, the veteran's right knee 
chondromalacia does not meet the criteria for disability 
ratings in excess of 10 percent for limitation of flexion and 
10 percent for limitation of extension.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in December 
2001 fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Left Carpal Tunnel Syndrome

The veteran is seeking service connection for a left hand and 
wrist disability that has been diagnosed as carpal tunnel 
syndrome.  Service connection has been established for 
tendinitis in the veteran's left shoulder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The report of an April 1984 examination of the veteran at 
entry into service shows no musculoskeletal complaints or 
disorders.  The veteran sustained a laceration of the left 
thumb in December 1984, with some diminishment of sensation 
in the thumb.  He received treatment in July 1985 for a left 
wrist sprain that he sustained while playing softball.  X-
rays were negative.  In October 1985, his left ring and 
little fingers were injured in a truck door.  X-rays were 
negative.  On medical examinations in November 1989 and June 
1993, the examiners marked the veteran's musculoskeletal 
condition as normal.  

The veteran reports that he has been employed since 1994 in a 
city public works department.  He states that he operates 
heavy equipment and does other tasks associated with street 
maintenance.

In March 2000, the veteran had VA Gulf War registry 
examination.  It was reported that he had received an initial 
Gulf War examination in 1994, and that he had reported aching 
joints at that time.  In the 2000 examination, the veteran 
reported that his joints creaked and were stiff.  He reported 
a one month history of numbness in the left side of his neck 
and in his left shoulder, radiating to his left hand and 
fingers.

In April 2000, the veteran reported a three to four month 
history of numbness and pain in the left arm.  
Electromyography (EMG) revealed mild to moderate left carpal 
tunnel syndrome.  VA outpatient treatments notes from later 
in 2000 reflect ongoing symptoms and signs of left carpal 
tunnel syndrome.  The wrist was treated by the use of a 
splint.

On VA examination in February 2002, the veteran reported 
having had problems with his left hand approximately since 
1993.  He reported intermittent numbness, occurring two or 
three times per month, and lasting a few minutes each time.  
He stated that the numbness was associated with grasping.  
Examination revealed diminished sensation in both hands, but 
full grip strength, and no sign of atrophy.

In March 2004, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  He indicated that 
his duties during service were driving, loading, and 
commanding tanks.  He stated that he had spent a great deal 
of time in tanks, including in combat in the Persian Gulf War 
in 1991.  He noted that travelling in tanks was at times very 
jarring.  He related that he had noticed problems with his 
left wrist within three months after his separation from 
service.  He reported that carpal tunnel syndrome in the left 
wrist had been diagnosed at a VA facility.

On VA examination in September 2004, the veteran indicated 
that he was uncertain about when symptoms in his arms had 
begun.  He reported that he had episodes of numbness in the 
left side of his neck, left shoulder, and left arm.  He 
indicated that these episodes lasted several minutes, and 
occurred sometimes at rest and sometimes during activity.  On 
examination, the veteran's hands had some stiffness, and had 
slowly developing grip, but he had full strength in both 
hands.  There was some decrease in sensation over the base of 
the left thumb.  The examiner found that the veteran had 
symptoms consistent with carpal tunnel syndrome in the left 
wrist.  The examiner expressed the opinion that injuries to 
the veteran's left wrist and hand during service had been 
acute and limited, and that left carpal tunnel syndrome had 
developed later, and was not related to service.

The veteran had left hand and wrist injuries in service in 
1984 and 1985, but service medical records do not reflect 
ongoing symptoms from those injuries.  The earliest post-
service record of left arm complaints is from 2000, when the 
veteran reported the recent development of left arm numbness.  
Testing led to a diagnosis of left carpal tunnel syndrome in 
2000.  The veteran's statement that left wrist symptoms began 
soon after service was made later, in 2002.  The VA physician 
who examined the veteran and reviewed his records in 2004 
found that the records did not show a likely connection 
between current carpal tunnel syndrome and injury in service.  
The Board concludes that the preponderance of the evidence is 
against service connection for the left carpal tunnel 
syndrome.

Cervical, Thoracic, and Lumbar Spine

The veteran relates chronic back pain to physically jarring 
activities in service, particularly his duties in tanks.  In 
the case of certain chronic diseases, including arthritis, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The reports of service examinations of the veteran in April 
1984 and November 1989 show no spine complaints or disorders.  
A service outpatient treatment note from 1992 or 1993 
indicates that the veteran reported a slip and a twisting 
fall in the bathroom, with resulting left lower back pain.  
The treating practitioner noted muscle spasm in the left 
lumbar area.  Straight leg raising was negative bilaterally.  
The report of a June 1993 service separation examination was 
negative for complaints or problems affecting any area of the 
spine.

The report of a March 2000 VA examination reflected that the 
veteran had reported aching joints on VA examination in 1994.  
In the 2000 examination, the veteran related having sustained 
one twisting back injury in his post-service employment.  He 
stated that he presently had stiffness and creaking in his 
joints.  He reported numbness in the left side of his neck 
and in his left shoulder, radiating to his left hand and 
fingers.  Cervical spine x-rays showed spondylosis and small 
osteophytes at C5 to C7, and degenerative disc space disease 
at C6-C7.  The examiner's impression was degenerative joint 
disease of the cervical spine.

In a June 2000 VA orthopedic consultation, the examiner found 
that the veteran did not have true cervical spine 
radiculopathy.  VA outpatient treatment notes from 2000 and 
2001 reflect the veteran's reports of back and neck pain.  
Notes from December 2000 include a treating practitioner's 
impression of mild to moderate degenerative joint disease of 
the cervical spine.

On VA examination in February 2002, the veteran reported a 
history of intermittent pain in his entire back since 1993.  
There was x-ray evidence of degenerative joint disease of the 
cervical, thoracic, and lumbosacral segments of the spine.

In the March 2004 hearing, the veteran related a military 
history of extensive physically jarring travel in tanks.  He 
also indicated that frequently he had slept on top of tanks, 
and that this had been hard on his back.  

On VA examination in September 2004, the veteran reported 
having intermittent aching in his neck.  He indicated that he 
had not had a specific acute injury of his neck during 
service, but he attributed his neck pain to wear and tear 
from jumping and occasionally falling off of tanks during 
service.  He stated that he had mid back pain and some low 
back pain, without radiation of back pain into his legs.  He 
related having noticed back pain since the mid 1990s.  X-rays 
showed degenerative changes and disc space narrowing in the 
cervical spine, thoracic spine, and lumbar spine.  The 
examining physician stated that he could not state with any 
degree of certainty whether it was at least as likely as not 
that degenerative joint disease in the cervical, thoracic, 
and lumbar spine was related to injuries during service.

The veteran attributes current degenerative joint disease in 
his spine to frequent jarring from his service duties in 
tanks.  His service medical records, however, do not show 
that he had problems with his spine at the end of service.  
His complaints of back pain were not documented until several 
years after service.  It was also several years after service 
when x-ray evidence provided for the diagnosis of arthritis 
in the cervical, thoracic, and lumbar segments of his spine.  
There is no medical evidence or opinion that bridges the gap 
between the time of service and the record of back symptoms 
and findings.  In the absence of such evidence, the 
preponderance of the evidence is against service connection 
for the current degenerative joint disease in the veteran's 
cervical spine, thoracic spine, and lumbar spine.

Right Knee Rating

The veteran has an ongoing appeal for a higher rating for a 
service-connected right knee disability.  Disability ratings 
are based upon the average impairment of earning capacity as 
determined by a schedule for rating disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.

In March 2001, the veteran sought service connection and 
compensation for several conditions, including a right knee 
disorder.  In an April 2002 rating decision, the RO granted 
service connection effective from March 2001 for 
chondromalacia patella in the right knee.  In the same 
decision, the RO denied service connection for bipartite 
patella in the right knee.  The RO assigned a 0 percent, 
noncompensable disability rating for the chondromalacia.  The 
veteran appealed the initial rating that the RO assigned.

In an October 2002 rating decision, the RO increased the 
rating for the veteran's right knee chondromalacia from 0 
percent to 10 percent, effective May 20, 2002.

The veteran underwent surgery on his right knee in October 
2003.  In November 2003, the RO granted a temporary 100 
percent rating for convalescence of the right knee, effective 
from the surgery through the end of November 2003.  

In a December 2004 rating decision, the RO extended the 
closing date of a temporary 100 percent rating following the 
October 2003 right knee surgery from the end of November 2003 
to the end of January 2004.  The RO continued to describe the 
service-connected right knee disorder as chondromalacia, but 
added limitation of flexion to the description.  The RO 
assigned a 10 percent rating for chondromalacia with 
limitation of flexion from February 2004, following the 
temporary 100 percent rating.  Effective from the September 
7, 2004, the date of a VA examination, the RO added a 
separate service-connected right knee condition, described as 
right knee chondromalacia patella with limitation of 
extension, and assigned a separate 10 percent rating for that 
disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held "decision awarding a higher rating, but 
less than the maximum available benefit...does not...abrogate the 
pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran's appeal of the assigned rating for his right 
knee disability has continued as the RO has revised the 
rating.  The veteran is appealing, then, for ratings higher 
than all of the less than maximum ratings assigned for the 
right knee, i.e., higher than 0 percent from March 2001, 10 
percent from May 2002, 10 percent from February 2004, and 
higher than the two separate 10 percent ratings from 
September 2004.

The RO has evaluated the chondromalacia of the right knee as 
comparable to osteomalacia, based on the limitation of motion 
of the knee.  Limitation of flexion of the knee is rated at 0 
percent if limited to 60 degrees, 10 percent if limited to 
45 degrees, 20 percent if limited to 30 degrees, and 30 
percent if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the knee is 
rated at 0 percent if limited to 5 degrees, 10 percent if 
limited to 10 degrees, 20 percent if limited to 15 degrees, 
30 percent if limited to 20 degrees, 40 percent if limited to 
30 degrees, and 50 percent if limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

During service, in June 1988, the veteran sought outpatient 
treatment after three to five months of pain and occasional 
popping in his right knee.  In February 1989, he reported a 
two month history of right knee pain.  He received treatment 
in August 1991 for a right knee injury incurred while playing 
football.

VA outpatient treatment notes from December 1996 reflect the 
veteran's report of aching in both knees.

On VA examination in March 2000, the veteran reported 
occasional pain in his right knee.  X-rays revealed an old 
lateral vertical patellar fracture.  The examiner's 
impression was an old fracture of the right patella.  In 
April 2000, a VA orthopedist listed a diagnosis of bipartite 
patella.  The orthopedist stated the opinion that the finding 
in the right knee was a congenital abnormality and not an old 
fracture.  In September 2000, the veteran complained of 
stiffness in both knees.

In September 2001, the veteran reported having chronic right 
knee pain.  Outpatient treatment notes from November 2001 
show tenderness and chronic pain in the right knee.

On VA examination in February 2002, the veteran reported 
aching pain in both knees that occurred daily, but was not 
continuous throughout each day.  He indicated that the right 
knee was more symptomatic than the left.  Examination 
revealed that the right knee had motion from 0 to 140 
degrees.  There was mild crepitus with passive flexion and 
extension.

VA outpatient treatment notes from July 2002 reflect that the 
right knee was tender, and had flexion to 90 degrees, with 
pain after 90 degrees.

In September 2002, the veteran reported that his right knee 
pain was increasing, and was interfering with his work.  The 
range of motion of the knee was from 0 to 120 degrees.  An 
MRI of the right knee showed findings on the patella 
consistent with an old fracture, and showed evidence of a 
possible tear of the medial meniscus.

In October 2003, the veteran underwent arthroscopic surgery 
on his right knee.  Arthroscopy revealed a tear of the medial 
meniscus and osteochondral lesions of the medial femoral 
condyle, patella, and trochlea.  In November 2003, a VA 
physician wrote that the veteran should avoid prolonged 
standing or walking through the end of that month.  In 
December 2003, a VA physician wrote that the veteran should 
change his job to more sedentary work because of the 
condition of his right knee.

In his March 2004 hearing, the veteran reported that his 
October 2003 right knee surgery had kept him out from work 
through almost the end of January 2004.  He stated that 
currently he had a limp because of the knee disorder, and 
that he wore a brace on the knee.

VA outpatient treatment notes from April 2004 reflect that 
the veteran wore a brace on his right knee, and that he had 
moderate pain in the knee with activity.

On VA examination in September 2004, the veteran reported 
that since the surgery on his right knee he continued to have 
daily pain in the knee, and episodes of the knee buckling or 
giving out.  He indicated that he wore a brace on the knee.  
He indicated that he could not bend, or lift or carry things 
because of the symptoms in that knee.  The veteran reported 
some fatigability, weakness, and incoordination in the knee.  
On examination, the knee lacked one or two degrees of full 
extension.  Flexion was to 135 degrees.  The knee had 
tenderness, increased pain with resisted motion, and mild 
incoordination, without signs of gross weakness.  The 
examiner opined that it was more likely than not that current 
symptoms in the veteran's right knee were related to injuries 
sustained in the service.

Outpatient treatment notes from March and May 2005 reflect 
ongoing and worsening right knee symptoms, with plans for 
right knee replacement surgery in January 2006.  In May 2005, 
the veteran reported difficulty climbing stairs and doing 
work activities because of his right knee symptoms.  A 
physical therapist noted visible and palpable swelling of the 
right knee.  Extension of the knee was limited to 6 degrees 
less than full, and flexion was limited to 108 degrees.

Medical treatment notes from the period between March 2001 to 
April 2002 reflect stiffness, pain, and tenderness in the 
right knee, without significant limitation of flexion or 
limitation of extension.  The medical findings do not show a 
basis for a compensable rating during that period.  

Between May 2002 and the surgery in October 2003, limitation 
of flexion and pain on flexion were observed; but even 
considering pain, flexion was not limited to 30 degrees or 
less.  The preponderance of the evidence is against a rating 
in excess of 10 percent for that period.  

The medical records from February 2004 through August 2004 do 
not report the range of motion of the knee, but reflect pain 
in the knee with activity, and the use of a brace on the 
knee.  Functional impairment due to pain with use is 
adequately addressed by the 10 percent rating assigned for 
this period, and the evidence does not provide a basis for a 
higher rating.

From September 2004 forward, there is evidence of limitation 
of both flexion and extension of the right knee.  The 
limitations of motion in each direction are less than those 
required for compensable ratings, but the two ten percent 
ratings are sufficient to address the pain on motion, 
incoordination, and fatigability noted in medical records.  
The findings and symptoms do not provide a basis for ratings 
higher than 10 percent for limitation of flexion and 
limitation of extension.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran had right knee surgery in 2003.  He has 
not required additional hospitalizations for his right knee 
disability.  There is evidence that his right knee impairment 
has affected his ability to perform some tasks, including 
some work activities.  This impairment has not been shown to 
reach the level of markedly interfering with his employment.  
The Board finds that there are no exceptional factors that 
render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.


ORDER

Entitlement to service connection for left carpal tunnel 
syndrome is denied.

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.

Entitlement to service connection for degenerative joint 
disease of the thoracic spine is denied.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to a disability rating in excess of 0 percent for 
right knee chondromalacia for the period from March 29, 2001, 
to May 19, 2002, is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee chondromalacia for the period from May 20, 
2002, to October 29, 2003, is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee chondromalacia for the period from February 1, 
2004, to September 6, 2004, is denied.

Entitlement to a disability ratings in excess of 10 percent 
for limitation of flexion of the right knee and 10 percent 
for limitation of extension of the right knee, each due to 
chondromalacia, for the period from September 7, 2004, 
forward, is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


